Citation Nr: 0409578	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  00-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals 
of a cerebrovascular accident, claimed to be the result of a 
January 1998 right common artery to internal carotid artery bypass 
performed by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from January 1953 to December 
1954.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2002 and June 2003, it was remanded 
to the VA Regional Office (RO) in Waco, Texas, for additional 
development.  The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  On January 31, 1998, at a VA medical center (VAMC) the veteran 
underwent a right common artery to internal carotid artery bypass; 
he suffered a right brain stroke on the first post-operative day.

3.  The competent medical evidence shows that the veteran's right 
brain stroke was not due to or causally related to the January 31, 
1998 internal carotid artery bypass.  


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
cerebrovascular accident, claimed to be the result of a January 
1998 right common artery to internal carotid artery bypass 
performed by VA, is not warranted.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of facts 
pertinent to his claim.  There has been a significant change in 
the law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 66 
Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2003).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed his claim that is the 
subject of this appeal before the enactment of the VCAA.  The 
regulations issued to implement the VCAA are expressly applicable 
to "any claim for benefits received by VA on or after November 9, 
2000, the VCAA's enactment date, as well as to any claim filed 
before that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003; 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).   

Therefore, for purposes of the present case, the Board will assume 
that the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  Thus, 
compliance is required with the notice and duty to assist 
provisions contained in the new law.  

The Board finds that VA's duties to the appellant under the VCAA 
have been fulfilled.  The Board concludes that the discussions in 
the March 2000 rating decision on appeal, the October 2000 
statement of the case (SOC) and various supplemental statements of 
the case (SSOCs) adequately informed him of the information and 
evidence needed to substantiate his claim.  The Board observes 
that May 2002 and September 2003 VCAA notice letters and a 
November 2003 SSOC informed him of the VCAA's implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided that 
he sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents show 
that the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini, supra. 

VA also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  All 
available service and post-service medical records, including VA 
treatment records, have been obtained.  The appellant has not 
indicated that there are any additional medical records available 
to substantiate his claim.  

As to any duty to provide an examination and/or seek a medical 
opinion for the veteran's claim, the Board notes that in the case 
of a claim for disability compensation the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion shall be treated as being necessary to make a decision on 
the claim if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements of 
the claimant) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does not 
contain sufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that VA conducted a examination in June 2002 to 
determine whether additional disability resulted from the January 
1998 surgery performed by VA, and obtained clarification of the 
resulting opinion in September 2003.  Thus, the Board finds that 
the relevant medical evidence of record, to include the 2002 and 
2003 VA medical opinions, contains sufficient detail for rating 
purposes.  Thus, there is no duty to provide another examination 
with regard to this issue on appeal.  38 U.S.C. § 5103A(d);  38 
C.F.R. § 3.159(c)(4).  

The Board further notes that, during the pendency of his claim the 
appellant has been afforded opportunities to submit information 
relating to any additional evidence that may be available.  He has 
failed to identify any sources of additional outstanding evidence 
or indicate that he was in the process of obtaining additional 
evidence.  In correspondence date in September 2003, the veteran 
stated that he had no additional medical evidence.  It is clear 
that there is no additional relevant evidence that has not been 
obtained and that the appellant desires the Board to proceed with 
its appellate review.  See Quartuccio, supra; Pelegrini, supra.

The decision by the United States Court of Appeals for Veteran 
Claims (Court) in Pelegrini, supra, held in part that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  Moreover, as 
noted above, VCAA provisions were subsequently considered and 
complied with.  The RO provided the appellant with notice of the 
VCAA in May 2002 and September 2003 letters, prior to the November 
2003 SSOC.  There is no indication that there is additional 
evidence to obtain; and there has been a complete review of all 
the evidence of record.  The Board finds that there is no 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
elaborates on this particular procedural point below. 

A substantially complete application was received in August 1999.  
Thereafter, in a rating decision dated in March 2000, the claim 
was denied.  Only after that rating action was promulgated did the 
AOJ, in May 2002, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate that, in 
this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in May 2002 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the original transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and an SSOC was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In its May 
2002 assistance letter, the RO requested stated that the veteran 
could help VA by informing it of "...information or evidence that 
you want us to try to get for you."  In its September 2003 
assistance letter, the VA requested that the veteran "[p]lease 
notify us of any additional medical records you believe are 
relevant to establishing your claim."

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard, supra; Sutton, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless error.

Based on the foregoing, the Board finds that, in the circumstances 
of this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive 
factual development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is required 
based on the facts of the instant case, there has been no 
prejudice to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA duty 
to notify is misleading and detrimental to claimants whose claims 
are prematurely denied short of the statutory one-year period 
provided for response.  However, the recently enacted Veterans 
Benefits Act of 2003 permits VA to adjudicate a claim within a 
year of receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____).

Factual Background

The veteran seeks compensation under 38 U.S.C.A. § 1151, claiming 
that he sustained a cerebrovascular accident as a result of 
surgical treatment of severe right carotid artery stenosis 
performed by VA in January 1998.  He contends that the blockage in 
his right carotid artery was only partially removed and, as a 
result of this negligent treatment, he had a right brain stroke, 
which caused additional disability, to include paralysis of his 
left arm and leg.  He further asserts that a carotid artery bypass 
was not performed as claimed since he does not have a scar on his 
leg and that his carotid artery was stripped out and replaced, 
which also was a cause of his stroke. 

The record before the Board contains service medical records and 
post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(a discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons and 
bases regarding the relevant evidence). 

VA treatment records show that the veteran was admitted to a VAMC 
in January 1998 for evaluation and treatment of severe right 
carotid artery stenosis.  It was noted that he had a history of 
peripheral vascular disease and angina at that time.  A cerebral 
arteriogram revealed confirmed severe stenosis in the right common 
carotid artery.  An endartectomy was attempted but was precluded 
by extensive disease.  Accordingly, a right common artery to 
internal carotid artery bypass was performed.  It was reported 
that the veteran awoke after the procedure and was able to move 
his left side without difficulty.  However, he suffered a right 
brain stroke on the first postoperative day.  The vein graft was 
noted to be occluded and the residuals of the stroke included 
slurred speech and left sided hemiparesis.  A right subclavian to 
right internal carotid artery bypass was performed to re-establish 
flow to the vein.  Postoperatively, the veteran regained function 
in his left leg with 3 plus to 4-/5 strength but had no function 
in the left upper extremity.  There was also evidence of injuries 
to the seventh, ninth and twelfth cranial nerves.  A CT scan 
showed a right frontoparietal infarct, with evidence of cerebral 
edema in the right hemisphere.  The veteran received physical and 
occupational therapy which continued after his discharge.

The report of a June 2002 VA examination provides that the 
examiner reviewed the veteran's claims file.  The examiner set 
forth a review of the veteran's pertinent medical history and the 
results of physical examination.  The examiner specifically 
commented that "[i]t is least (sic) likely that there is any 
increased disability as a result of VA treatment following 
hospitalization in 1998 at which time surgery was done."  The 
examiner noted that the veteran's generalized disease process was 
documented in 1987 to include peripheral vascular disease, 
evidence of prior cerebral vascular accidents, and early coronary 
heart disease.  The examiner further opined that there was not any 
additional disability caused by carelessness, negligence, lack of 
proper skill, or error in judgment and that "it is less likely 
than not that there is any additional disability that was 
reasonably foreseeable."  The examiner added that any additional 
disability was more likely than not the result of the continuance 
of the national [sic] (natural) progress of the disease for which 
the veteran was hospitalized and this had been additionally 
documented as early as 1987.

Correspondence dated in November 2002 by a VA physician addresses 
the veteran's current status and does not address the etiology of 
the veteran's stroke.  

Pursuant to a Board remand in June 2003, the same VA examiner who 
performed the June 2002 VA examination clarified in a September 
2003 addendum to that examination stated that he had again 
reviewed the veteran's claims file, and again set forth the 
pertinent history.  The physician noted that, following the 
surgery at issue, the veteran developed a stroke involving the 
cranial nerve previously documented and he developed left 
hemiparesis.  The physician opined that the post-operative stroke 
was as likely as not the cause of the disability following that 
operation.  His disease process was generalized and documented by 
VA records as early as 1987.  The physician stated that this was 
not a "service-connected problem".  The stroke was not thought to 
be due to any carelessness, negligence, lack of proper skill or 
error in judgment.  The things that were done were thought to be 
appropriate.  In answering the questions presented by the Board 
remand, the physician stated that the veteran's stroke was not a 
disability that could have reasonably been foreseen and that it 
was more likely than not the continuance of the natural progress 
of the generalized disease process, which began as early as 1987.  
It was added that a stroke following vascular surgery was a 
possibility anytime it was done, but the veteran's stroke was not 
thought to be a consequence of inadequate or improper care or 
judgment on the part of VA at that time.

Legal Analysis

As a preliminary matter, it is noted that because the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 was filed after 
October 1, 1997, the current version of that statute and its 
implementing regulations are applicable.  See VA O.G.C. Prec. Op. 
No. 40- 97, 63 Fed. Reg. 31263 (1998).

These provisions provide that compensation shall be awarded for a 
qualifying additional disability in the same manner as if such 
additional disability or death were service-connected.  A 
disability is a qualifying additional disability if it was not the 
result of the veteran's willful misconduct and (1) the disability 
was caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
VA, and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in judgment, 
or similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.

Regardless, compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination or 
medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will not 
be considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358(c)(3) 
(2003).

Based on a thorough review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
cerebrovascular accident as the result of surgical treatment of 
right internal carotid stenosis performed by VA in January 1998.  

In so finding, the Board recognizes the veteran's own contentions 
that the January 1998 surgery performed by VA resulted in a 
stroke.  However, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a question 
of medical causation.  Espiritu, supra.  Thus, the veteran's own 
assertions are not competent medical evidence in support of his 
claim.  The Board also notes that the veteran has been unable to 
identify any medical providers whose opinions support his 
assertions.  

In its initial review of the case, the Board found that, while it 
was apparent that the June 2002 VA physician's opinion went 
against the claim that the veteran's stroke was the result of 
negligence associated with carotid artery surgery, given the 
rationale that was provided, the clinician used language that was 
somewhat confusing and arguably conflicting as to the question at 
hand.  In answering the questions presented by the Board remand, 
the physician stated in an addendum to that examination that the 
veteran's stroke was not a disability that could have reasonably 
been foreseen and that it was more likely than not the continuance 
of the natural progress of the generalized disease process, which 
began as early as 1987.  It was added that a stroke following 
vascular surgery was a possibility anytime it was done, but the 
veteran's stroke was not thought to be a consequence of inadequate 
or improper care or judgment on the part of VA at that time.  
Thus, the June 2002 VA examination report, when coupled with the 
September 2003 clarification, is competent medical evidence that 
the veteran's cerebrovascular accident is not the result of 
January 1998 VA surgical treatment of a right internal carotid 
stenosis.  The Board finds that this VA medical opinion is 
particularly probative to the question at hand as it is based on a 
review of the veteran's entire claims file, including the January 
1998 surgical reports.  The VA physician's opinion also refers to 
specific findings set forth in the medical record, including 1987 
medical records, and provides a rationale supported by citations 
to the clinical record.  There is no other opinion of record that 
addresses the question at hand.  As the addendum clearly clarified 
the VA physician's belief that the claimed causal relationship is 
less likely than not (less than 50 percent likelihood), there is 
no further duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, compensation 
under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular 
accident, claimed to be the result of a January 1998 right common 
artery to internal carotid artery bypass performed by VA, is not 
warranted. 

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
cerebrovascular accident, claimed to be the result of a January 
1998 right common artery to internal carotid artery bypass 
performed by VA, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



